Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is response to Application 17/169,932 filed on 02/08/2021 in which claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murase et al. (US 2018/0281748 A1).

1. Regarding claim 1, Murase teaches a vehicle master device that is configured to acquire update data from outside and distribute the acquired update data to a rewrite target electronic control unit (ECU) (Figures 7 and 8, OBDII port and reprogramming device Paragraphs [0014] and [0015]), the device comprising:
a distribution frequency specifying unit that is configured to specify a distribution frequency of the update data distributed to the rewrite target ECU based on a correspondence relationship between a plurality of predetermined vehicle power supply states and transmission restriction information related to distribution of the update data and a vehicle power supply state during updating (Figure 10 Paragraphs [0014] and [0015] power supply and execute reprogramming); and
a distribution control unit that is configured to control distribution of the update data according to the distribution frequency specified by the distribution frequency specifying unit (Figure 10 Paragraphs [0014] and [0015] reprogramming request and data).

2. Regarding claim 2, Murase teaches further comprising:
a rewrite specification data acquisition unit that is configured to acquire rewrite specification data from outside (Paragraphs [0014] and [0015] communication port to outside; external device transmits reprogramming request and data to the vehicle control device; reprogramming is executed);
a rewrite specification data analysis unit that is configured to analyze the rewrite specification data acquired by the rewrite specification data acquisition unit (Paragraphs [0014] and [0015] illicit act detector); and
a allowable transmission amount specifying unit that is configured to specify an allowable transmission amount as the transmission restriction information for a bus connected to the rewrite target ECU based on an analysis result of the rewrite specification data (Paragraphs [0014] and [0015] reprogramming controller prohibits execution of the reprogramming when illicit act detected); wherein
the distribution frequency specifying unit is configured to specify the distribution frequency of the update data according to the allowable transmission amount for the bus that is specified by the allowable transmission amount specifying unit (Figure 10 Paragraphs [0014] and [0015] reprogramming request and data).

3. Regarding claim 7, Murase teaches an update data distribution control method for a vehicle master device that is configured to acquire update data from outside and distribute the acquired update data to a rewrite target electronic control unit (ECU) (Figures 7 and 8, OBDII port and reprogramming device Paragraphs [0014] and [0015]), the method comprising the steps of:
specifying a distribution frequency of the update data distributed to the rewrite target ECU based on a correspondence relationship between a plurality of predetermined vehicle power supply states and transmission restriction information related to distribution of the update data and a vehicle power supply state during updating (Paragraphs [0014] and [0015] reprogramming controller prohibits execution of the reprogramming when illicit act detected); and controlling distribution of the update data according to the specified distribution frequency (Figure 10 Paragraphs [0014] and [0015] power supply and execute reprogramming).

4. Regarding claim 8, Murase teaches a computer program product for a vehicle master device that includes a computer readable medium and a processor and is configured to acquire update data from outside and distribute the acquired update data to a rewrite target electronic control unit (ECU) (Figures 7 and 8, OBDII port and reprogramming device Paragraphs [0014] and [0015]), the computer program product stored on the computer readable medium and comprising instructions configured to, when executed, cause the processor to:
specify a distribution frequency of the update data distributed to the rewrite target ECU based on a correspondence relationship between a plurality of predetermined vehicle power supply states and transmission restriction information related to distribution of the update data and a vehicle power supply state during updating (Paragraphs [0014] and [0015] reprogramming controller prohibits execution of the reprogramming when illicit act detected); and
control distribution of the update data according to the specified distribution frequency (Figure 10 Paragraphs [0014] and [0015] power supply and execute reprogramming).

5. Regarding claim 9, Murase teaches a data structure of specification data for a program update, the data structure stored on a non-transitory storage medium and used in a computer of a vehicle master device that is configured to acquire update data from outside and distribute the acquired update data to a rewrite target electronic control unit (ECU) Figures 7 and 8, OBDII port and reprogramming device Paragraphs [0014] and [0015]), the computer including:
a distribution frequency specifying unit that is configured to specify a distribution frequency of the update data distributed to the rewrite target ECU based on a correspondence relationship between a plurality of predetermined vehicle power supply states and transmission restriction information related to distribution of the update data and a vehicle power supply state during updating (Paragraphs [0014] and [0015] reprogramming controller prohibits execution of the reprogramming when illicit act detected; and
a distribution control unit that is configured to control distribution of the update data according to the distribution frequency specified by the distribution frequency specifying unit (Figure 10 Paragraphs [0014] and [0015] power supply and execute reprogramming), the data structure comprising: device identification information that identifies the rewrite target ECU (Paragraph [0115] local ECU uses information in repro request signal to determine whether or not the local ECU itself is a programming target);
bus identification information that identifies a bus connected to the rewrite target ECU (Paragraphs [0114] and [0115] local ECU uses information in repro request signal to determine whether or not the local ECU itself is a programming target) and
transmission restriction information that corresponds to the bus identification information (Figures 7-9 Paragraphs [0014] and [0015] reprogramming controller prohibits execution of the reprogramming when illicit act detected), wherein
the transmission restriction information corresponding to the bus identification information of the bus connected to the rewrite target ECU identified by the device identification information is used in a process where the distribution frequency specifying unit specifies the distribution frequency of the update data distributed to the rewrite target ECU corresponding to the device identification information (Figure 7 to 9 illicit act detection with specific local ECU).

6. Regarding claim 10, Murase teaches wherein the transmission restriction information is information according to the power paragraph supply state (Murase [0021] power supply; on/off state reprogramming is enabled/disabled).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al. (US 2018/0281748 A1) in view of Natsume (US 2009/0138136 A1).

7. Regarding claim 3, Murase does not explicitly disclose, further comprising:
a bus load measurement unit that is configured to measure a bus load of the bus to which the rewrite target ECU belongs, wherein the distribution control unit is further configured to set the contribution frequency of the update data to a predetermined shortest interval when the distribution control unit determines that the bus load measured by the bus load measurement unit does not exceed the allowable transmission amount for the bus that is specified by the allowable
transmission amount specifying unit.
Natsume teaches a bus load measurement unit that is configured to measure a bus load of the bus to which the rewrite target ECU belongs (Natsume Paragraphs [0013], [0014], [0052]-[0054] and [0101] load factor of the buses; data sent at intervals; optimize transmission of data and load factor can be reduced), wherein
the distribution control unit is further configured to set the contribution frequency of the update data to a predetermined shortest interval when the distribution control unit determines that the bus load measured by the bus load measurement unit does not exceed the allowable transmission amount for the bus that is specified by the allowable
transmission amount specifying unit (Natsume Paragraphs [0013], [0014], [0052]-[0054] and [0101] load factor of the buses; data sent at intervals; optimize transmission of data and load factor can be reduced).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a bus load measurement unit that is configured to measure a bus load of the bus to which the rewrite target ECU belongs, wherein the distribution control unit is further configured to set the contribution frequency of the update data to a predetermined shortest interval when the distribution control unit determines that the bus load measured by the bus load measurement unit does not exceed the allowable transmission amount for the bus that is specified by the allowable transmission amount specifying unit as taught by Natsume in the system of Murase for optimizing communication to decrease a communication load factor see Paragraph [0001] of Natsume.

8. Regarding claim 4, Murase does not explicitly disclose, further comprising:
a bus load measurement unit that is configured to measure a bus load of the bus to which the rewrite target ECU belongs, wherein the distribution control unit is further configured to control the contribution frequency of the update data such that the bus load does not exceed the allowable transmission amount for the bus when the distribution control unit determines that the bus load measured by the bus load measurement unit exceeds the allowable transmission amount for the bus that is specified by the allowable transmission amount specifying unit.
Natsume teaches a bus load measurement unit that is configured to measure a bus load of the bus to which the rewrite target ECU belongs (Natsume Paragraphs [0013], [0014], [0052]-[0054] and [0101] load factor of the buses; data sent at intervals; optimize transmission of data and load factor can be reduced), wherein
the distribution control unit is further configured to control the contribution frequency of the update data such that the bus load does not exceed the allowable transmission amount for the bus when the distribution control unit determines that the bus load measured by the bus load measurement unit exceeds the allowable transmission amount for the bus that is specified by the allowable transmission amount specifying unit (Natsume Paragraphs [0013], [0014], [0052]-[0054] and [0101] load factor of the buses; data sent at intervals; optimize transmission of data and load factor can be reduced).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a bus load measurement unit that is configured to measure a bus load of the bus to which the rewrite target ECU belongs, wherein the distribution control unit is further configured to control the contribution frequency of the update data such that the bus load does not exceed the allowable transmission amount for the bus when the distribution control unit determines that the bus load measured by the bus load measurement unit exceeds the allowable transmission amount for the bus that is specified by the allowable transmission amount specifying unit as taught by Natsume in the system of Murase for optimizing communication to decrease a communication load factor see Paragraph [0001] of Natsume.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al. (US 2018/0281748 A1) in view of Yasuda (US 2013/0339721 A1).

9. Regarding claim 5, Murase does not explicitly disclose wherein
the distribution control unit is further configured to:
relatively decrease a distribution amount of the update data when the power supply state enables a vehicle to travel; and relatively increase the distribution amount of the update data when the power supply state disables the vehicle to travel.
Yasuda teaches the distribution control unit is further configured to:
relatively decrease a distribution amount of the update data when the power supply state enables a vehicle to travel; and relatively increase the distribution amount of the update data when the power supply state disables the vehicle to travel (Paragraph [0011] rewriting data transmitted on the basis of a dynamic schedule corresponding to transmission condition, varies in response to the vehicle traveling condition).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the distribution control unit is further configured to: relatively decrease a distribution amount of the update data when the power supply state enables a vehicle to travel; and  relatively increase the distribution amount of the update data when the power supply state disables the vehicle to travel as taught by Yasuda in the system of Murase for rewriting data can be transmitted more flexibly see Paragraph [0011] of Yasuda.

10. Regarding claim 6, Murase does not explicitly disclose wherein
the distribution control unit is further configured to increase a distribution amount of the update data when a communication amount of data other than the update data is determined to be reduced in the rewrite target ECU. 
Yasuda teaches wherein the distribution control unit is further configured to increase a distribution amount of the update data when a communication amount of data other than the update data is determined to be reduced in the rewrite target ECU (Paragraph [0011] load on the vehicle network decreases, the rewriting data is transmitted to the vehicle network).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the distribution control unit is further configured to increase a distribution amount of the update data when a communication amount of data other than the update data is determined to be reduced in the rewrite target ECU  as taught by Yasuda in the system of Murase for rewriting data can be transmitted more flexibly see Paragraph [0011] of Yasuda.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

Izumi (US 2019/0129710 A1) Paragraph [0157] determining target ECUs updatable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466